Citation Nr: 1705464	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-40 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for a lumbosacral spine disability.  In January 2017, the Board advanced the Veteran's appeal on the docket.  

A timely substantive appeal from the May 2013 denial of a rating in excess of 10 percent for hyperhidrosis with tinea pedis was not received.  Therefore, that issue is not on appeal and will not be addressed below.  

In an October 2013 written statement, the Veteran advanced contentions which may be reasonably construed as informal claims for service connection for a cervical spine disability and a bilateral foot neurological disability.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In a February 2017 Appellant's Brief, the accredited representative advanced that a rating in excess of 10 percent is warranted for hyperhidrosis with tinea pedis.  The Veteran should be provided with the appropriate claim form in order to submit a claim for an increased rating for the service-connected skin disability if he so desires.  38 C.F.R. § 3.155 (2016).  

The Veteran's appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).  


REMAND

The Veteran asserts that a rating in excess of 20 percent is warranted for a lumbosacral spine disability.  

A January 1979 written statement from J. Ortiz, M.D., states that the Veteran was diagnosed with degenerative disc disease of L5-S1.  A February 1979 lumbar spine X-ray study made findings consistent with narrowing of the L5-S1 interspace with anterior spurring on the opposing vertebral margins. 

The report of an April 2013 VA spine examination shows that the Veteran denied experiencing radiating low back pain.  The examining VA nurse-practitioner reported that the Veteran exhibited dextroscoliosis and no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner commented that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner did not address the 1979 clinical findings.  

In the November 2015 substantive appeal, the Veteran indicated that his lumbar spine disability had increased in severity.  He stated that he had trouble standing from being seated and had very bad pain in the legs.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the suggested increase in severity of the service-connected lumbar spine disability since the April 2013 VA examination, the Board finds that further VA spine examination is necessary to determine the current nature and severity of the disability.  

Clinical documentation dated after April 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected lumbosacral spine disability since April 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including that provided after April 2013.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of a service-connected lumbosacral spine disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the lumbar spine.  The examiner should state whether there is any additional loss of lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  Note any incapacitating episodes associated with the lumbar spine disability.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(c)  Specifically address the impact of the lumbar spine disability on the Veteran's vocational pursuits.  

4.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

